Citation Nr: 0947782	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for transitional cell carcinoma of the bladder.

2.  Entitlement to service connection for prostate cancer, 
status post radical prostatectomy, to include as a result of 
exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts, to 
include as a result of exposure to ionizing radiation.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from January 1946 to 
November 1947, and from April 1951 to December 1951. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was denied service connection for prostate cancer 
in a May 1995 rating decision, and that decision became 
final.  Generally, a claim which has been denied in an 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  However, section 7105(c) 
does not preclude de novo adjudication of a claim on 
essentially the same facts as a previously and finally denied 
claim where an intervening and substantive change in law or 
regulation has created a new basis for entitlement to a 
benefit.  Spencer v. Brown, 17 F.3d 368, 372 (1994); 38 
U.S.C. § 7105(c).  Since the May 1995 decision, VA 
regulations have changed so that prostate cancer is now 
considered a radiogenic disease under 38 C.F.R. § 3.111.  
Thus, in assessing a service connection claim for prostate 
cancer as a result of exposure to ionizing radiation, an 
assessment now must be made as to the size and nature of the 
radiation dose or doses to which the Veteran was exposed 
during service.  See 38 C.F.R. § 3.111.  Therefore, in this 
case, the RO properly adjudicated the Veteran's claim de 
novo.

The issues of entitlement to a disability rating in excess of 
60 percent for transitional cell carcinoma of the bladder and 
entitlement to a TDIU are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Neither prostate cancer nor cataracts are etiologically 
related to service, to include in-service radiation exposure.

2.  The Veteran's prostate cancer is not etiologically 
related to his bladder cancer.

3.  The Veteran's nuclear sclerotic cataracts are not related 
to his cancer medication.


CONCLUSIONS OF LAW

1.  Prostate cancer, status post radical prostatectomy, was 
not incurred or aggravated in active service and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2009).

2.  Cataracts were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for prostate 
cancer, status post radical prostatectomy, and cataracts, 
both including as a result of exposure to ionizing radiation.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in March 2006, September 2006, and May 2008.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development, the originating agency 
readjudicated the claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records and 
examinations, and written statements from the Veteran.  
Moreover, for his prostate cancer claim, VA has obtained a 
radiation dose estimate in accordance with 38 C.F.R. § 3.311, 
as well as a medical opinion based on the dose estimate.

The Board notes that no VA medical opinion was obtained in 
connection with the Veteran's claimed cataract disability.  
The Board furthermore notes that no VA medical opinion was 
obtained in connection with the Veteran's claim that his 
prostate cancer was secondary to his service-connected 
bladder cancer.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) the 
evidence indicates that the current disability or symptoms 
may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002); and 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no competent evidence of record 
suggesting that cataracts might be associated with military 
service or that prostate cancer might be associated with 
bladder cancer.  Thus, the Board finds that remand for 
medical opinions on these issues is not warranted.  See 
McLendon, 20 Vet. App. at 83.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Furthermore, there are two distinct legal mechanisms for 
establishing service connection for a disability resulting 
from in-service radiation exposure: (1) by establishing that 
one of a number of specified diseases first manifested after 
service and that the veteran engaged in a "radiation risk 
activity;" and (2) by establishing that a radiogenic disease 
first manifested after service is a result of exposure to 
ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" are service connected.  38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).

A "radiation-risk activity," means, as herein pertinent, 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3)(ii)(A).  The term 
onsite participation means: (A) During the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test; (B) During the six month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test.  38 C.F.R. § 3.309(d)(3) (iv).  For tests 
conducted by the United States, the term operational period 
means, as herein pertinent, for Operation CROSSROADS the 
period July 1, 1946, through August 31, 1946.  38 C.F.R. 
§ 3.309(d)(3)(v)(B).
Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are the following: 
leukemia (other than chronic lymphocytic leukemia); cancer of 
the thyroid; cancer of the breast; cancer of the pharynx; 
cancer of the esophagus; cancer of the stomach; cancer of the 
small intestine; cancer of the pancreas; multiple myeloma; 
lymphomas (except Hodgkin's disease); cancer of the bile 
ducts; cancer of the gall bladder; primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); cancer of 
the salivary gland; cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. 
§ 3.311 for certain disabilities that are deemed to be 
potentially "radiogenic" diseases.  See 38 C.F.R. 
§ 3.311(b)(1).  Where it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease not listed 
in 38 C.F.R. § 3.311, the claim is nevertheless to be 
considered under the regulation provided the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service records and histories of the units in 
which he served reflect that the units participated in the 
detonation atmospheric nuclear tests "Operation 
CROSSROADS," during which they observed the detonations of 
the nuclear devices ABLE and BAKER on July 1, 1946, and July 
25, 1946, respectively.  Service treatment records do not 
contain any evidence of prostate problems or cataracts.

The earliest record of prostate cancer is a January 1992 VA 
biopsy report indicating that the Veteran was found to have 
focal, well-differentiated adenocarcinoma of the prostate.  
The record reflects subsequent treatment for prostate cancer.

The earliest record of cataracts is a January 1996 VA 
treatment note indicating that the Veteran reported that his 
cancer medications were affecting his eyes and that he 
suffered from blurred visual acuity.  The Veteran was noted 
to have had bilateral nuclear sclerotic cataracts, and was 
diagnosed at that time as having moderate bilateral diabetic 
retinopathy and mild cataracts.  Subsequent treatment notes, 
including a September 2005 VA treatment note, indicate 
bilateral nuclear sclerotic cataracts.

In January 1996, after examining the Veteran, a VA examiner 
diagnosed the Veteran as having prostate cancer and stated 
that it was difficult to determine whether the Veteran's in-
service radiation exposure had any impact on the diagnosis.

According to a February 2006 letter from the Nuclear Test 
Personnel Review (NTPR) of the Defense Threat Reduction 
Agency (DTRA), a scientific dose reconstruction indicated 
that, as the result of his participation in Operation 
CROSSROADS, the Veteran would have received the following: a 
probable dose of 0.1 roentgen equivalent man (rem) gamma, 
with upper bound of 0.1 rem gamma; total external neutron 
dose equivalent of 0.0 rem, with upper bound external neutron 
dose equivalent of 0.0 rem; and upper bound committed dose 
equivalent to the prostate of 0.0 rem.  

In a June 2006 letter, the VA Chief Public Health and 
Environmental Hazards Officer, under the VA Under Secretary 
for Health, noted the February 2006 DTRA report and stated 
that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low, and not clearly 
established, according to the relevant literature.  The 
letter furthermore explained that the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was used to estimate the 
likelihood that the Veteran's exposure to ionizing radiation 
was responsible for his prostate cancer.  The computer 
software calculated a 99th percentile value of the 
probability of causation of 0.13 percent.  In light of this, 
the VA Chief Public Health and Environmental Hazards Officer 
and the Under Secretary for Health stated that it was 
unlikely that the Veteran's prostate cancer could be 
attributed to in-service ionizing radiation exposure.  

In a June 2006 letter, the Director of the VA Compensation 
and Pension Service noted the DTRA dose estimates and the 
findings of the VA Chief Public Health and Environmental 
Hazards Officer's report and opinion.  The letter states 
that, as a result of this opinion and a review of the 
evidence in its entirety, it was VA Compensation and Pension 
Service's opinion that there was no reasonable possibility 
that the Veteran's prostate cancer was the result of in-
service radiation exposure. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for prostate cancer and cataracts.

The record does not reflect, and the Veteran does not 
contend, that either prostate cancer or cataracts began until 
more than 40 years after his period of service.  Rather, the 
Veteran contends that these disabilities the result of in-
service exposure to ionizing radiation, or that prostate 
cancer is secondary to the Veteran's service-connected 
bladder cancer. 

Although the Veteran participated in a radiation risk 
activity while in service, neither prostate cancer nor 
cataracts are subject to the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) for radiation 
exposed veterans.  

Furthermore, while prostate cancer is considered to be a 
radiogenic disease under 38 C.F.R. § 3.311, the weight of the 
evidence indicates that the Veteran's prostate cancer is not 
the result of his in-service radiation exposure.  Pursuant to 
38 C.F.R. § 3.311, the Veteran was provided an assessment as 
to the size and nature of the radiation dose to which he was 
exposed during his period of service.  This assessment was 
based on his service records, particularly the records of his 
participation in the Operation CROSSROADS atmospheric nuclear 
tests.  However, the June 2006 letter from the VA Chief 
Public Health and Environmental Hazards Officer, which 
provided the basis of the Director of the VA Compensation and 
Pension Service's opinion, indicates that, given the February 
2006 DTRA report and dose estimate of the Veteran's radiation 
exposure during service, it was very unlikely that his 
prostate cancer could be due to ionizing radiation exposure 
in service.  This report was based on medical literature 
indicating that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  It was also based on the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health software calculation, which 
showed that the likelihood that the Veteran's exposure to 
ionizing radiation was responsible for his prostate cancer 
was 0.13 percent.

The Board notes the Veteran's May 2007 written statement 
indicating that his prostate cancer is secondary to his 
service-connected bladder cancer.  While the Veteran might 
sincerely believe this, as a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no medical opinion or other competent evidence of record 
indicating any etiological relationship between the Veteran's 
prostate cancer and his bladder cancer.

With respect to the Veteran's claim for service connection 
for cataracts, the Board notes that posterior subcapsular 
cataract is considered to be a radiogenic disease under 38 
C.F.R. § 3.311.  The Board also notes the January 1996 VA 
treatment note indicating that the Veteran reported that his 
cancer medications were affecting his eyes.  However, the 
Veteran has never been noted to have posterior subcapsular 
cataracts, but has rather been noted to have nuclear 
sclerotic cataracts, which is not considered to be a 
radiogenic disease under 38 C.F.R. § 3.311.  Furthermore, 
there is no medical opinion or other competent evidence 
indicating any etiological relationship between the Veteran's 
cataracts and his in-service radiation exposure, his cancer 
medication, or his period of service in any other way.

Finally, to the extent that the Veteran and his 
representative contend that a medical relationship exists 
between either his prostate cancer or his cataracts and his 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board as such.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In light of the above, the Board finds a preponderance of the 
evidence to be against the Veteran's service connection 
claims.


ORDER

Service connection for prostate cancer, status post radical 
prostatectomy, to include as a result of exposure to ionizing 
radiation, is denied.

Service connection for cataracts, to include as a result of 
exposure to ionizing radiation, is denied.


REMAND

The Veteran's claims of entitlement to a disability rating in 
excess of 60 percent for transitional cell carcinoma of the 
bladder and entitlement to a TDIU must be remanded for a VA 
examination to determine the current severity of and the 
functional impairment from the Veteran's service-connected 
bladder cancer.  Specifically, the record reflects no medical 
opinion as to whether the Veteran is unable to work due 
solely to his service-connected disability.  Such an opinion 
is necessary to resolve the instant claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's service-connected 
disability during the period of the 
claim.

2.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of the 
residuals of his transitional cell 
carcinoma of the bladder.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to the 
Veteran's ability to work, and should 
specifically provide an opinion as to 
whether the residuals of the Veteran's 
transitional cell carcinoma of the 
bladder preclude him from obtaining or 
maintaining substantially gainful 
employment consistent with his 
education and occupational experience.  
The rationale for all opinions 
expressed must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


